Title: From George Washington to Henry Laurens, 3 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir,
                        Head Quarters Valley Forge May 3d 1778
                    
                    In a late letter from General Schuyler, I received the proceedings of a Board of Commissioners for Indian-affairs held at Albany the 15th of last month. It appears by them, and some other accounts, I have seen, that there is but little prospect of succeeding in the plan, for engaging a body of Indians from that quarter to serve with this army. The advantage, which the enemy possess over us, in having the means of making presents much more liberally, than we can, has made a strong impression upon their minds; and seems to be more than a counterballance, for any arguments we can offer, to conciliate their attachment.  They also appear to be apprehensive, for their own safety, and rather to wish for aid and protection from us, than willing to leave their habitations and come to our assistance.
                    The measure proposed was by way of experiment—as one, which might possibly be attended with valuable consequences; and if it could have been effected, without much difficulty, might have been worth a trial. But as the scheme does not well correspond with their present disposition, and may serve to increase our embarrassments, in keeping them even in tolerable good humour—I am inclined to think it would be most adviseable to relinquish the attempt. They may be told of what has happened in Europe, with proper embellishments, and that our affairs are now upon such a footing as to render their aid, in the field unnecessary, and that all we require of them is their friendship and good wishes. This and promises of protection may have a powerful and happy effect.
                    It is of great importance to counteract the temptations held out by the enemy, and to secure the good will of the Indians, who appear to be at least, in a state of hesitancy and indecision, if nothing worse. Congress, I am persuaded will do every thing in their power to promote these desireable ends. With great respect and esteem I have the honor to be Sir Your most Obed. serv.
                    
                        Go: Washington
                    
                